—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered February 15, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
*614Ordered that the judgment is affirmed.
The hearing court’s determination of issues of credibility is accorded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Prochilo, 41 NY2d 759; People v Almodovar, 168 AD2d 454). The police officer’s testimony at the suppression hearing in this case that the defendant threw away his weapon as the officer exited his patrol car is not incredible as a matter of law (see, People v Boone, 183 AD2d 721). In addition, we note that the defendant abandoned the weapon prior to being approached by the officer (see, People v Aybar, 162 AD2d 283; People v Williams, 123 AD2d 652). Mangano, P. J., Balletta, Pizzuto and Santucci, JJ., concur.